FILED
                                                    United States Court of Appeals
                       UNITED STATES COURT OF APPEALS       Tenth Circuit

                               FOR THE TENTH CIRCUIT                 September 13, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
GEORGE T. DUGAN; LARRY W.
DURBIN; JESSE R. MASTERS;
STEVEN M. OTT; ALTA J. WILLIE;
LINDA F. LEIGHTON; GARY RAY;
BRENDA K. BROOME; HAROLD
RIDER; DEVONNA D. EASTER,

              Plaintiffs-Appellants,

v.                                                        No. 13-7004
                                                 (D.C. No. 6:11-CV-00176-SPS)
AMTEX SECURITY, INC., d/b/a Amtex                         (E.D. Okla.)
Global Services,

              Defendant-Appellee.

----------------------------------

INTERNATIONAL UNION SECURITY,
POLICE AND FIRE PROFESSIONALS
OF AMERICA, LOCAL UNION
NO. 796,

              Defendant.


                                ORDER AND JUDGMENT*


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Before MATHESON, Circuit Judge, PORFILIO, Senior Circuit Judge, and
O’BRIEN, Circuit Judge.


      Plaintiffs George T. Dugan; Larry W. Durbin; Jesse R. Masters; Steven M.

Ott; Alta J. Willie; Linda F. Leighton; Gary Ray; Brenda K. Broome; Harold Rider;

and Devonna D. Easter appeal the magistrate judge’s grant of summary judgment

in favor of their former employer, Amtex Security, Inc. (“Amtex”). Plaintiffs

claimed unlawful age discrimination under the Age Discrimination and Employment

Act (“ADEA”). Although the plaintiffs’ claims against another party were not

resolved, the magistrate judge certified his judgment for immediate appeal under

Fed. R. Civ. P. 54(b). We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      The parties consented to proceed before a magistrate judge pursuant to

28 U.S.C. § 636(c). His order accurately and thoroughly recounts the factual and

procedural background of this case, and we briefly summarize only the most salient

facts. Amtex provides security guards to the United States Army under a contract

requiring guards to pass an annual physical agility test (“PAT”) prescribed by Army

Regulation (“AR”) 190-56. Prior to 2010, the PAT divided agility standards by age.

The Army revised AR 190-56 in 2009, requiring all guards to meet the same

standards regardless of age. The plaintiffs, all over age 50, were employed by Amtex

as Army-contract security guards. Amtex began using the new PAT in January 2010.

The plaintiffs failed to pass that PAT in September 2010, and again in December

2010, after which Amtex terminated them.

                                        -2-
      Applying the traditional burden-shifting analysis for discrimination claims, the

magistrate judge ruled that the plaintiffs had established a prima facie claim of

disparate treatment under the ADEA. He also ruled that Amtex’s proferred reason

for terminating the plaintiffs—because they failed the PAT—was a legitimate,

non-discriminatory reason for the adverse action. The plaintiffs sought to meet their

burden to show Amtex’s proferred reason was a pretext for discrimination. They

argued Amtex could have delayed implementation, or sought an exemption from, the

new PAT. They also argued Amtex could have permitted them to take an alternate

test permitted by AR 190-56 for medical reasons, as a 55-year old Amtex guard was

allowed to do. In reply, Amtex presented evidence the Army required

implementation of the new PAT in January 2010; that Amtex was required to comply

with the new PAT, and that the Army, not Amtex, refused to allow the plaintiffs to

take an alternate test. The magistrate judge ruled that the plaintiffs failed to present

evidence of pretext sufficient to permit an inference of age discrimination. See

Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1169 (10th Cir. 2007)

(holding evidence of pretext defeats summary judgment if it could reasonably lead to

an inference of discrimination).

      The magistrate judge also ruled that the plaintiffs had established a prima facie

disparate impact claim under the ADEA, given its evidence the new PAT caused a

significant disparate impact on older workers. He further ruled that Amtex met its

burden of producing evidence that its use of the new PAT was based on a reasonable


                                          -3-
factor other than age, namely to satisfy the requirements of its contract with the

Army. Finally, he concluded the plaintiffs failed to present any evidence from which

a jury could conclude that compliance with the new PAT was unreasonable. See

Pippin v. Burlington Res. Oil & Gas Co., 440 F.3d 1186, 1200 (10th Cir. 2006)

(holding employee must persuade factfinder the employer’s asserted basis for the

neutral policy is unreasonable). Thus, the magistrate judge granted summary

judgment in favor of Amtex.

       On appeal, the plaintiffs contend that (1) they presented sufficient evidence of

pretext on their disparate treatment claim; (2) the magistrate judge erroneously ruled

Amtex only needed to present evidence it honestly believed its proffered reasons and

acted in good faith upon those beliefs; and (3) compliance with the new PAT

standards were unreasonable because not all their job functions required strenuous

physical training. We have conducted an independent review of the appellate record,

and the summary judgment order, and we have thoroughly considered the parties’

briefs and arguments on appeal. We conclude the magistrate judge applied correct

legal standards, and we agree with his well-reasoned analysis and conclusions that

the plaintiffs failed to create a genuine issue of fact as to either pretext or the

reasonableness of Amtex’s business need to comply with its contractual PAT

obligations. We therefore affirm the entry of summary judgment in favor of Amtex




                                            -4-
for substantially the same reasons relied on by the magistrate judge in his order dated

September 26, 2012.

                                               Entered for the Court


                                               John C. Porfilio
                                               Senior Circuit Judge




                                         -5-